Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to indefiniteness, there are instances where “about” and “substantially” are indefinite. However, there is no close prior art and the specification provides clear guidance as to what is encompassed by these terms (paragraphs 37 and 70). Thus, the terms are not indefinite. Further, claim 1 requires the CDRs of certain sequences. Turning to table 1, the specification clearly denotes the amino acids which are considered to be the CDRs of those claimed sequences and so, in light of the specification, these CDRs are clearly defined.
With respect to written description, the claims define certain aspects in a wholly functional manner, e.g., the “long-acting variant” of claim 6. However, this claim still requires the structures of the claims from which it depends and the specification provides a representative number of species of this genus (paragraph 74). Thus, the claims meet the written description requirement.
With respect to the prior art, claim 1 requires the CDRs of certain sequences; all other claims ultimately depend from this claim and so all other claims must also possess these CDRs. A search of the prior art did not discover any other antibodies that possessed the combination of six CDRs instantly claimed for each pairing (see table 1). The CDRs of an antibody define the binding target/properties of an antibody, while even small changes to those CDRs can be unpredictable. See for example Chen (form 892), where a single amino acid change wholly altered the target of the antibody. As there is no anticipatory art, and as making changes to the CDRs is unpredictable without explicit guidance to arrive at the instantly claimed sequences, the claims are non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Weidner/Primary Examiner, Art Unit 1649